         Case 8:20-cv-03036-TDC Document 7 Filed 12/10/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                    SOUTHERN DIVISION




Government Employees
Insurance Company,

               Plaintiff,                                   Case No. 8:20-cv-3036


       V.



Accretive Capital LLC
  d/b/a Benzinga,

               Defendant.



                                      CONSENT ORDER



       Upon the joint request and with the mutual consent of plaintiff Government Employees

Insurance Company("GEICO")and defendant Accretive Capital LLC ("Benzinga")(together,

the "Parties"), it is hereby ORDERED AND ADJUDGED that:

       1.      This Court has original and subject matter jurisdiction over all ofthe claims

asserted in the Complaint, docket no. 1, under 15 U.S.C. § 1121(a) and 28 U.S.C. §§1331,

1338(a), 1338(b), and 1367.

       2.      This Court has personal jurisdiction over Benzinga.

       3.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(1)

and 1391(b)(2).

       4.      GEICO asserts claims against Benzinga for trademark infringement, false

designation of origin, and trademark dilution under the federal Lanham Act and for related state

causes of action at common law. Benzinga denies any wrongdoing or liability to GEICO.

Nevertheless, the Parties have agreed to resolve their dispute by this Consent Order.




68026.29 EMF US 82353157
        Case 8:20-cv-03036-TDC Document 7 Filed 12/10/20 Page 2 of 3




       5.      Benzinga, including its officers, partners, agents, contractors, employees,

attorneys, affiliates, and all others acting for, on behalf of, or in concert with Benzinga, who

receive actual notice nflhis Consent Order, shall refrain from:

               A.      Except as provided in Paragraph 7 below, displaying or otherwise using

       any of GEICO's trademarks or service marks, including the Registered GEICO Marks(as

       defined in the Complaint), GEICO's anthropomorphized gecko mascot, and confusingly

       similar variations thereof, for any commercial purpose without the express, written

       permission of GEICO;

               B.      Disparaging GEICO or making false statements offact, orally or in

       writing, about GEICO,this action, or the resolution ofthis action; and

               C.      Assisting, aiding, or abetting another person or entity in performing any of

       the above acts.

       6.      For the avoidance of doubt, Benzinga shall (a) permanently take down the

Benzinga Website page depicted in Exhibit D to the Complaint, docket no. 1 -4; and

(b)permanently take down any and all other pages on the Benzinga Website that imply Benzinga

or its affiliates can provide or compare GEICO insurance quotes.

       7.      Notwithstanding the prohibition in Paragraph 5(A)above, Benzinga may offer a

news aggregation service that provides reporting on,coverage of, and Internet links to, third-

party sources of news and information, including third-party news reporting that references

GEICO,provided that no such reporting, coverage, or links are presented in a manner that

implies Benzinga or its affiliates can provide or compare GEICO insurance quotes.

       8.      In the event that GEICO comes to believe that Benzinga has violated any

provision ofthis Consent Order, GEICO shall give Benzinga written notice ofthe alleged

violation, including the factual basis for the alleged violation, and Benzinga shall then have

seven (7) days to cure the alleged violation. If GEICO believes the violation has not been timely

cured, or if Benzinga engages in a pattem of violations, GEICO may then seek appropriate relief

from this Court.



68026.29 EMF us 82353157                          2
          Case 8:20-cv-03036-TDC Document 7 Filed 12/10/20 Page 3 of 3




         9.    This Consent Order finally resolves this action. The Parties each expressly waive

any right to appeal or otherwise to seek relieffrom this Consent Order. GEICO's claims against

Benzinga in the Complaint are hereby DISMISSED WITH PREJUDICE with each Party to

bear its own costs and attorneys' fees.

         10.   The Court retains jurisdiction over the subject matter ofthis action and the Parties

to enforce this Consent Order and to adjudicate any disputes arising hereffom.




Dated:


                                                  Hon. Theodore D. Chuanj
                                                  United States District




 FOR PLAINTIFF GEICO:                             FOR DEFENDANT BENZINGA:



                                                                  lArL
 Name: Aaron J. Wong,Esq.
                                                  Name: Jason Raznick
 Title: Counsel, GEICO

 Date: December      3     ,2020                  Title:   Chief Executive Officer


                                                  Date: December 1         ,2020




68026.29 EMF US 82353157
